PER CURIAM.
J.C.M. appeals his conviction for trespass of an occupied structure.1 We affirm his adjudication and the imposition of an attorney’s hen and costs to be paid by the child or the child’s parents.
J.C.M. was detained and a petition was filed against the child alleging the child had committed dehnquent acts. An assistant pubhc defender was appointed to represent the child after the court determined that the child and the child’s parents were indigent. § 39.041(1), Fla.Stat. (1991). The child proceeded to an adjudicatory hearing and was found to have committed the dehnquent acts. The court withheld adjudication of delinquency and scheduled a disposition hearing. § 39.053(2), Fla.Stat. (1991).
At the disposition hearing, the trial judge bifurcated the proceedings. At the initial phase of the disposition hearing, the trial judge informed the child and the child’s parents of the attorney’s lien and costs that would be imposed in the case. The trial judge made the following statement to the child and to the child’s parents:
*1198THE COURT: We have a number of dis-positional hearings at this time, so I’m going to tell you briefly what’s involved in regard to that. Of course, as a case is called, everybody here on the case, the child, parents, guardians, whoever is here on that case, please come forward and stand in front of one of these microphones all along the front here so you can be recorded.
If you are adjudicated delinquent, there’s a $50.00 charge required by the Legislature for the Victims Crimes Compensation Trust Fund [sic]. I allow six months to pay that $50.00 to give you a chance to get the money to pay that.
If you’re represented by the Public Defender’s Office, there is a $150.00 Public Defender Lien imposed, and that is likewise payable in six months. I find that amount quite reasonable for the valuable services that office renders.
Now, as far as the other items here, if you want to appeal any order entered today, there’s a 80-day period of time, a Notice of Appeal must be filed in writing. You’d really need a lawyer to help you with that. So if you cannot afford a lawyer for purposes of appeal, if that’s what you want to do, then one may be appointed for you.
We’re going to go ahead and proceed, as I said earlier, and as these cases are called, the child comes forward, the parents, guardians, counselors, and everyone will have an opportunity to be heard.
During the second phase of the disposition hearing, neither the child nor the child’s parents raised an objection to the attorney’s hen or to the costs imposed. We find that the procedure of the trial court complies with the statutory obligation to inform the child and the child’s parents of the attorney’s lien and costs and their right to contest the amount. See §§ 27.52, 27.56, Fla.Stat. (1991).
AFFIRMED.
COBB, GRIFFIN and THOMPSON, JJ., concur.

. § 810.08(2)(b), Fla.Stat. (1991).